Earl Warren: Mr. Gish, you may continue.
Paul T. Gish, Jr.: Thank you, sir. Mr. Justice Whittaker, before the recess you had asked -- just asked me a question concerning exhibit C. It's found on page 44 of the record. Your question concerned the recital in this exhibit, that this man, Blackburn had been declared insane by the Circuit Court of Mobile County. As I understand, this procedure in the State of Alabama, the prisoner is found after examination by usually the local doctors and they report to the trial judge, and the trial judge then may under our statute which is Title 15, Section 420 (a) through the court order of Alabama in 1940.
Charles E. Whittaker: Does it have to do merely with the district trial in criminal (Voice Overlap) --
Paul T. Gish, Jr.: It does, sir, it does. It --
Charles E. Whittaker: Then you could understand this is not to be an adjudication of insanity.
Paul T. Gish, Jr.: It has been so held in Benton against State, 187 So. 2d. 428 and now, Mr. Chief Justice, I find during recess that I was in error for stating to you the then case is in my brief, it is not.
Earl Warren: I took a memo of -- memorandum of it. So, it's all right, Benton versus State.
Paul T. Gish, Jr.: Yes.
Earl Warren: Yes. And the citation, I did not get.
Paul T. Gish, Jr.: 187 So. 2d. 428.
Earl Warren: 187 So. 2d.
Paul T. Gish, Jr.: 428.
Earl Warren: 428.
Paul T. Gish, Jr.: Yes, sir.
Earl Warren: Thank you.
Paul T. Gish, Jr.: All right. Then in another case, in our Supreme Court -- oh, I beg your pardon, this is in our Court of Appeals, the Court held that the testimony of the doctors who made up the lunacy commission may be received in evidence without violation of due process of law. Now, that case is Hunt against State in 277 So. 2d. 186. Now, that, you see, is a procedure that was followed here. The report of the lunacy commission could not be received in evidence because our court held that it was hearsay. However, the testimony of the doctors following the lunacy commission could be received into evidence and would present any definite issue of fault. Now, I believe it was Mr. Hobbs that if we only look to the formal report laid by the commission, this man would undoubtedly be insane in all the evidence. However, we have one doctor, Dr. Richards, as I've stated who I submit the -- of his evidence of the -- of his answers are to the effect that this man was normal (Inaudible) he was in hospital was normal on the days of the trial, and he was normal on the date that he gave his confession. Now, since there is that conflict as between the doctors or among the doctors on the commission and since we have the testimony of the deputy sheriff who --whose testimony is in conflict with saying this man was insane. And since this man was before the trial court, I submit that this opinion of the Court of Appeals about Blackburn is -- is squarely based that they are right when they say that the trial court was in a better position, and they want to decide this matter and since the evidence was conflicting, then they would leave that was the trial judge entirely. On the basis of this argument, and the brief file by the State of Alabama, we respectfully submit that this case should be affirmed by this Honorable Court. Thank you.
Truman M. Hobbs: If I may reply to just one of two things that --
Earl Warren: Yes, yes, Mr. Hobbs.
Truman M. Hobbs: -- Mr. Gish has commented upon. First that I had an opportunity at recess, Mr. Justice Frankfurter to look to the date of this volume I was quoted. I believe we find it, it wasn't 1900. It is 1958.
Felix Frankfurter: Third edition?
Truman M. Hobbs: Third edition, yes. And the statement that appears substantially in the form of -- I've got in my brief, if driven the patient breaks down with respect to schizophrenia and also the statement, "Should the patient apparently recover," stoppage progress is all that occurs with residual changes permanently encountered.
Potter Stewart: Those were not offered in evidence in this case.
Truman M. Hobbs: No, sir. They've been cited in both in my brief both this time and in 1956.
Felix Frankfurter: I didn't mean to put the burden on you working out normally among all the writers on the subject.
Truman M. Hobbs: [Laughter] I appreciate that. Mr. Gish has mentioned the fact that some of Alabama cases say that these reports, medical reports, are not admissible in evidence. I think he made it clear, as I'm sure he intended to do, that they are properly introduced and were properly introduced in evidence in this case. The case to which he refers is one where the statements were offered without any testimony of the doctors along with it. In this case, the report was -- of the sanity commission was offered at -- in -- in the process of the deposition of the doctors. And they identified it as their wake and each of them confirmed it including Dr. Richards. He was specifically asked if that report was his and if he confirmed the statements that were made therein. And he said that he did. So the report is they must be a part of the record in this case. Mr. Gish has referred several times to the fact while his nine-hour interrogation was going on, that the Deputy Sheriff was writing out the confession. Of course, I think the evidence was showed that actually, the confession was signed the next morning. It was not -- not signed that night although apparently, it was substantially completed that night. But I plead guilty for southerners to talking slowly but I don't think there's any indication that southerners necessarily right slowly and I don't believe this nine-hour interrogation was very much of it was consumed in the -- the writing by the Deputy Sheriff of this report which wasn't signed until the next morning. There's been -- it's an argument in -- in respondent's brief and he alludes to adhere about the limited information that was given to the trial court on voir dire. Now, that omits the fact that in the course of these depositions, the course of the depositions of these doctors, they were given the -- the Court was given the -- the sanity -- the order of the sanity commission, the recommendations about the insanity of Jesse Blackburn. It -- it was given again on -- on voir dire and if it needed its recollection refreshed its own order committing this patient to the insane hospital which order reflected the fact that this man had been institutionalized for mental illness on prior occasions and so forth. I think it's fair to say that substantially everything that would be before this Court except the detailed information in the veteran hospital came in on voir dire. Mr. Gish is correct in stating that the petitioner did not take the stand in connection with voir dire. But all this information about his previous insanity was certainly available to the Court at the time that the Court made -- the trial judge made the determination that this confession was voluntary. And in conclusion, let me get just point out that Alabama is standing here in the position of saying that Dr. Richards said the testimony that creates this conflict and that is the testimony to which he must assign credibility, if that'd be true, Alabama is in the unquestionable position of having kept the same man in the insane asylum for four and a half years on the determination by Dr. Richards that he was insane. And yet, he comes here and asks that this man be declared sane on the basis of the testimony of the same Dr. Richards. We humbly request that this Court grant Jesse Blackburn the due process of law for which he pleads and that this action below be reversed.